Exhibit 10.3
RIGHTNOW TECHNOLOGIES, INC.
2004 EQUITY INCENTIVE PLAN
As Amended and Restated through March 3, 2010
     Section 1. Purpose. The purpose of the RightNow Technologies, Inc. 2004
Equity Incentive Plan (the “Plan”) is to promote the interests of RightNow
Technologies, Inc. (the “Company”) and its stockholders by aiding the Company in
attracting, retaining and providing incentives to employees, officers, directors
who are not also employees (“Non-Employee Directors”), consultants and
independent contractors.
     Section 2. Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
     “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company, and (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.
     “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or other Stock-Based Award granted
under the Plan.
     “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder.
     “Committee” shall mean either the Board of Directors of the Company (the
“Board”) or a committee of the Board appointed by the Board (the “Compensation
Committee”) to administer the Plan and composed of not less than two directors,
each of whom is a “Non-Employee Director” within the meaning of Rule 16b-3
(which term “Non-Employee Director” is defined in this paragraph for purposes of
the definition of “Committee” only and is not intended to define such term as
used elsewhere in the Plan) and each of whom is an “outside director” within the
meaning of Section 162(m) of the Code.
     “Eligible Person” shall mean any employee, officer, director (including any
Non-Employee Director), consultant or independent contractor providing services
or other benefits to the Company or any Affiliate who the Committee determines
to be an Eligible Person.
     “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such

1



--------------------------------------------------------------------------------



 



property determined by such methods or procedures as shall be established from
time to time by the Committee. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Fair Market Value of Shares on a given date for
purposes of the Plan shall not be less than: (i) the closing price as reported
for composite transactions, if the Shares are then listed on a national
securities exchange; (ii) the last sale price, if the Shares are then quoted on
the Nasdaq Global Market; or (iii) in all other cases, the average of the
closing representative bid and asked prices of the Shares, all on the date as of
which Fair Market Value is being determined. If on a given date the Shares are
not traded in an established securities market, the Committee shall make a good
faith attempt to satisfy the requirements of this clause and in connection
therewith shall take such action as it deems necessary or advisable.
     “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
     “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.
     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     “Other Stock-Based Award” shall mean any right granted under Section 6(e)
of the Plan.
     “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
     “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
     “Person” shall mean any individual, corporation, partnership, association
or trust.
     “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
     “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     “Shares” shall mean shares of Common Stock, $0.001 par value, of the
Company, or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.
     “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
     Section 3. Administration.
     (a) Power and Authority of the Committee. The Plan shall be administered by
the Compensation Committee with respect to grants to the officers and directors
of the Company and by the Board with respect to grants to all other Eligible
Persons. The Compensation Committee may from time to time assist the Board in
administering the Plan with respect to Eligible Persons who are not officers or
directors of the Company, or the Board may delegate such administration function
entirely to the Compensation Committee. Subject to the terms of the Plan and
applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement and accelerate the exercisability of any Award
or the lapse of restrictions relating to any Award; (vi) determine whether, to
what extent and under what circumstances Awards may be exercised in cash,
Shares, other securities, other Awards or other property, or canceled, forfeited
or suspended; (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;
(viii) interpret and administer the Plan and any Award made under or instrument
or agreement, including an Award Agreement, relating to the Plan;
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (x) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.
     Section 4. Shares Available for Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c),
the total number of Shares available for granting Awards and/or Incentive

3



--------------------------------------------------------------------------------



 



Stock Options under the Plan shall be 3,500,000, plus an automatic annual
increase in the total number of Shares available for granting Awards and/or
Incentive Stock Options, on the first day of each of the Company’s fiscal years
beginning in 2005 and ending in 2014, equal to the lesser of (i) 1,000,000
shares of Common Stock or (ii) four percent of the number of shares of Common
Stock outstanding on the last day of the immediately preceding fiscal year or
(iii) such lesser number as determined by the Board. Shares to be issued under
the Plan may be either authorized but unissued Shares or Shares acquired in the
open market or otherwise. Any Shares that are used by a Participant as full or
partial payment to the Company of the purchase price relating to an Award, or in
connection with the satisfaction of tax obligations relating to an Award, shall
again be available for granting Awards under the Plan. If any Shares covered by
an Award or to which an Award relates are not purchased or are forfeited, or if
an Award otherwise terminates without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan.
     (b) Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Such Shares may again become available for
granting Awards under the Plan pursuant to the provisions of Section 4(a) of the
Plan, subject to the limitations set forth in Section 4(c) of the Plan.
     (c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, and (iii) the purchase or exercise
price with respect to any Award; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number.
     (d) Award Limitations Under the Plan. No Eligible Person may be granted any
Award or Awards, the value of which is based solely on an increase in the value
of the Shares after the date of grant of such Awards, for more than

4



--------------------------------------------------------------------------------



 



1,000,000 Shares, subject to adjustment as provided in the Plan, in the
aggregate in any calendar year. The foregoing annual limitation specifically
includes the grant of any “performance-based” Awards within the meaning of
Section 162(m) of the Code.
     Section 5. Eligibility. Any Eligible Person of the Company or any Affiliate
shall be eligible to be designated a Participant. In determining which Eligible
Persons shall receive an Award and the terms of any Award, the Committee may
take into account the nature of the services rendered by the respective Eligible
Persons, their present and potential contributions to the success of the Company
or such other factors as the Committee, in its discretion, shall deem relevant.
Notwithstanding the foregoing, an Incentive Stock Option may be granted only to
full-time or part-time employees (which term as used herein includes, without
limitation, officers and directors who are also employees), and an Incentive
Stock Option shall not be granted to an employee of an Affiliate unless such
Affiliate is also a “subsidiary corporation” of the Company within the meaning
of Section 424(f) of the Code or any successor provision.
     Section 6. Awards.
     (a) Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:
     (i) Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee; provided, however, that the
purchase price for Shares underlying Incentive Stock Options shall not be less
than 100% of the Fair Market Value of a Share on the date of grant of such
Incentive Stock Option, or 110% of the Fair Market Value of a Share on the date
of grant of such Incentive Stock Option if the Participant owns directly or
indirectly greater than 10% of the Company’s outstanding capital stock.
     (ii) Option Term. The term of each Option shall be fixed by the Committee;
provided, however, that the term shall not exceed 10 years, or, in the case of
Incentive Stock Options, 5 years if the Participant owns directly or indirectly
greater than 10% of the Company’s outstanding capital stock.
     (iii) Time and Method of Exercise. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part and the method
or methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which,

5



--------------------------------------------------------------------------------



 



payment of the exercise price with respect thereto may be made or deemed to have
been made.
     (b) Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants subject to the terms of the Plan and
any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.
     (c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
     (i) Restrictions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise as the Committee may deem
appropriate.
     (ii) Stock Certificates; Delivery of Shares. Any Restricted Stock granted
under the Plan shall be evidenced by issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the Company.
Such certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock. Promptly upon the lapse or waiver of
applicable restrictions, Shares representing Restricted Stock that is no longer
subject to restrictions shall be delivered to the holder thereof. In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted. Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holders of the Restricted Stock
Units.

6



--------------------------------------------------------------------------------



 



     (iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.
     (d) Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan and any applicable Award Agreement, the performance goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee.
     (e) Other Stock-Based Awards. The Committee is hereby authorized to grant
to Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan; provided,
however, that such grants must comply with applicable law. Subject to the terms
of the Plan and any applicable Award Agreement, the Committee shall determine
the terms and conditions of such Awards. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(e) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, other securities,
other Awards or other property or any combination thereof), as the Committee
shall determine.
     (f) General.
     (i) No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

7



--------------------------------------------------------------------------------



 



     (ii) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate other than the Plan. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.
     (iii) Forms of Payment under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.
     (iv) Limits on Transfer of Awards. No Award and no right under any such
Award shall be transferable by a Participant otherwise than by will or by the
laws of descent and distribution; provided, however, that, if so determined by
the Committee, a Participant may, in the manner established by the Committee,
transfer Options (other than Incentive Stock Options) or designate a beneficiary
or beneficiaries to exercise the rights of the Participant and receive any
property distributable with respect to any Award upon the death of the
Participant. Except as otherwise provided in any applicable Award Agreement or
amendment thereto (other than an Award Agreement relating to an Incentive Stock
Option), pursuant to terms determined by the Committee, each Award or right
under any Award shall be exercisable during the Participant’s lifetime only by
the Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. Except as otherwise provided in any applicable
Award Agreement or amendment thereto (other than an Award Agreement or amendment
thereto relating to an Incentive Stock Option), no Award or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.
     (v) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.

8



--------------------------------------------------------------------------------



 



     (vi) Restrictions; Securities Exchange Listing. All certificates for Shares
or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Securities and Exchange Commission and
any applicable federal or state securities laws, and the Committee may cause
appropriate entries to be made or legend or legends to be affixed on any such
certificates to reflect such restrictions. If the Shares or other securities are
listed on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been listed on such securities exchange.
     Section 7. Amendment and Termination; Adjustments. Except to the extent
prohibited by applicable law and unless otherwise expressly provided in an Award
Agreement or in the Plan:
     (a) Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such stockholder
approval:
     (i) would cause Rule 16b-3 or Section 162(m) of the Code to become
unavailable with respect to the Plan;
     (ii) would violate the rules or regulations of the Nasdaq Stock Market, any
other securities exchange or the National Association of Securities Dealers,
Inc. that are applicable to the Company; or
     (iii) would cause the Company to be unable, under the Code, to grant
Incentive Stock Options under the Plan.
     (b) Amendments to Awards. The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. The Committee may not amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, without the
consent of the Participant or holder or beneficiary thereof, except as otherwise
herein provided or in the Award Agreement.
     (c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

9



--------------------------------------------------------------------------------



 



     Section 8. Income Tax Withholding; Tax Bonuses.
     (a) Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes that are the sole and absolute responsibility of a
Participant are withheld or collected from such Participant. In order to assist
a Participant in paying all or a portion of the federal and state taxes to be
withheld or collected upon exercise or receipt of (or the lapse of restrictions
relating to) an Award, the Committee, in its discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (i) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt of (or
the lapse of restrictions relating to) such Award with a Fair Market Value equal
to the amount of such taxes or (ii) delivering to the Company Shares other than
Shares issuable upon exercise or receipt of (or the lapse of restrictions
relating to) such Award with a Fair Market Value equal to the amount of such
taxes. The election, if any, must be made on or before the date that the amount
of tax to be withheld is determined.
     (b) Tax Bonuses. The Committee, in its discretion, shall have the
authority, at the time of grant of any Award under this Plan or at any time
thereafter, to approve cash bonuses to designated Participants to be paid upon
their exercise or receipt of (or the lapse of restrictions relating to) Awards
in order to provide funds to pay all or a portion of federal and state taxes due
as a result of such exercise or receipt (or the lapse of restrictions relating
to) Awards in order to provide funds to pay all or a portion of federal and
state taxes due as a result of such exercise or receipt (or the lapse of such
restrictions). The Committee shall have full authority in its discretion to
determine the amount of any such tax bonus.
     Section 9. General Provisions.
     (a) No Rights to Awards. No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to different Participants.
     (b) Award Agreements. No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company.
     (c) No Rights of Stockholders. Except with respect to Restricted Stock and
other grants of Common Stock of the Company, neither a Participant nor the
Participant’s legal representative shall be, or shall have any of the rights and
privileges of, a stockholder of the Company in respect of any Shares issuable

10



--------------------------------------------------------------------------------



 



upon the exercise or payment of any Award, in whole or in part, unless and until
the Shares have been issued.
     (d) No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.
     (e) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
Non-Employee Director the right to continue as a director, of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or the term of a Non-Employee Director at
any time, with or without cause. In addition, the Company or an Affiliate may at
any time dismiss a Participant from employment or terminate the term of a
Non-Employee Director free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement.
     (f) Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware.
     (g) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
     (i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

11



--------------------------------------------------------------------------------



 



     (j) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (k) Section 16 Compliance. The Plan is intended to comply in all respects
with Rule 16b-3 or any successor provision, as in effect from time to time, and
in all events the Plan shall be construed in accordance with the requirements of
Rule 16b-3. If any Plan provision does not comply with Rule 16b-3 as hereafter
amended or interpreted, the provision shall be deemed inoperative. The Board, in
its absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan with respect to persons who are
officers or directors subject to Section 16 of the Securities and Exchange Act
of 1934, as amended, without so restricting, limiting or conditioning the Plan
with respect to other Participants.
     Section 10. Effective Date of the Plan. The Plan shall be effective as of
the date (the “Effective Date”) immediately prior to the date on which the
Company’s registration statement relating to its initial public offering of
Common Stock is declared effective by the Securities and Exchange Commission,
subject to approval by the Company’s stockholders in accordance with applicable
law.
     Section 11. Term of the Plan. Awards shall be granted under the Plan only
during a 10-year period beginning on the Effective Date of the Plan. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond the end of such
10-year period, and the authority of the Committee provided for hereunder with
respect to the Plan and any Awards, and the authority of the Board to amend the
Plan, shall extend beyond the end of such period.

12